            Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 WILMINGTON TRUST, N.A.,
 as successor to Wilmington Trust Retirement
 and Institutional Services Company,                       No. 1:20-cv-02505-LLS-KHP

                        Plaintiff,
                                                          COMPLAINT
        -against-

 STOUT RISIUS ROSS, INC.,

                        Defendant.


                Plaintiff Wilmington Trust, N.A., successor to Wilmington Trust Retirement and

Institutional Services Company (“Wilmington”), by its attorneys, for its complaint against

Defendant Stout Risius Ross, Inc. (“Stout”), alleges as follows:

                                     NATURE OF THE DISPUTE

       1.       In 2013, Constellis Group, Inc. (“Constellis” or the “Company”) decided to sponsor

an Employee Stock Ownership Plan (the “ESOP”). Wilmington served as the ESOP’s trustee.

       2.       Wilmington, as trustee, engaged Stout to provide financial-advisory and valuation

services.

       3.       The contract between Wilmington and Stout, effective October 25, 2013 (the

“Agreement”), provided that Stout would, among other things, render a written opinion advising

whether the consideration to be paid by the ESOP for its shares of Constellis stock was not greater

than the shares’ fair-market value, as that term is defined in the Employee Retirement Income

Security Act of 1974, as amended (“ERISA”).

       4.       Stout also promised to render its services with reasonable care in a professional,

diligent, and competent manner, and assured Wilmington that it could rely on Stout’s opinions.


                                               -1-
         Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 2 of 19



       5.      On December 20, 2013, Wilmington authorized a transaction by which the ESOP

acquired Constellis’s stock (the “Transaction”), on terms that Stout assured Wilmington were fair

to the ESOP from a financial perspective.

       6.      In 2015, a former Constellis employee brought suit against Wilmington alleging

that—contrary to Stout’s assurances—the ESOP had paid more than fair-market value for

Constellis’s stock.

       7.      The United States District Court for the Eastern District of Virginia conducted a

bench trial and found that defects in Stout’s work had caused the ESOP to overpay for Constellis’s

stock by approximately $30 million. Brundle v. Wilmington Trust N.A., 241 F. Supp. 3d 610 (E.D.

Va. 2017), aff’d, 919 F.3d 763 (4th Cir. 2019).

       8.      Although Stout’s breaches of the duties it owed to Wilmington, the ESOP, and the

ESOP’s beneficiaries are the root cause of the $30 million overpayment identified in the Brundle

decision, Wilmington alone has shouldered the cost of making the ESOP whole. By this suit,

Wilmington seeks to hold Stout accountable for the damage it has caused.

                                         THE PARTIES

       9.      Wilmington is a national banking association organized under federal law with its

main office at 1100 North Market Street, Wilmington, Delaware 19890. Wilmington is a wholly

owned subsidiary of Wilmington Trust Corporation, headquartered in Wilmington, Delaware.

Wilmington Trust Corporation is a wholly owned subsidiary of M&T Bank Corporation,

headquartered in Buffalo, New York.

       10.     At all times relevant to this action, Stout was a Michigan corporation licensed to do

business in the State of New York, with a New York office at 120 West 45th Street, New York,

New York 10036.



                                               -2-
            Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 3 of 19



        11.     According to Stout’s notice of removal, it has since reorganized itself into a

Michigan Limited Liability Company with two members, Stout Holdings I, Inc. and Stout

Holdings II, Inc., both Michigan corporations. (Dkt. 1 ¶¶ 4, 6.)

                                 JURISDICTION AND VENUE

        12.     The Court has personal jurisdiction over Stout because Wilmington’s claims arise

from Stout’s acts within New York, including its transaction of business in New York, its contract

to supply services in New York, and its tortious acts in New York. See N.Y. C.P.L.R. § 302(a).

        13.     The Court has subject-matter jurisdiction under 28 U.S.C. § 1332 because the

parties are citizens of different states and the amount in controversy exceeds $75,000.

        14.     Venue is proper under 28 U.S.C. § 1391 because Stout resides in this district and a

substantial part of the events or omissions giving rise to Wilmington’s claims occurred in this

district.

                                  FACTUAL BACKGROUND

  I.    Wilmington’s relationship with Stout.

        15.     As noted above, this action arises from Wilmington’s service as trustee in

connection with the ESOP’s purchase of Constellis stock in December 2013.

        16.     Stout was and is a nationally known financial-services and valuation firm.

        17.     Stout at all times held itself out to Wilmington and the public as a valuation expert

with experience and competence in the field of ESOP valuations and transactions.

        18.     At the time Wilmington engaged Stout in the Constellis matter, the two had worked

together on many prior ESOP transactions.

        19.     Wilmington had no reason to question Stout’s expertise or reliability.




                                                -3-
         Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 4 of 19



       20.     On October 24, 2013, Stout’s New York City office drafted an engagement letter

incorporating Stout’s Professional Terms, and sent it to Wilmington’s New York City office. (Ex.

A.)

       21.     Aziz El-Tahch, from Stout’s New York City office, signed the Agreement on behalf

of Stout. Representatives of Constellis and Wilmington signed the Agreement on October 24,

2013, and October 25, 2013, respectively. (Id. at 5.)

       22.     In the Agreement, Stout promised to “provide certain financial advisory services”

to Wilmington in Wilmington’s capacity as trustee of the Constellis ESOP. (Id. at 1.) Among

other things, Stout was to “render a written opinion” advising whether “[t]he consideration to be

paid by the ESOP for its shares of Company stock pursuant to the terms of the Transaction is not

greater than the fair market value (as such term is used for adequate consideration purposes as

defined in Section 3(18) of [ERISA]) of such shares.” (Id.)

       23.     As to Stout’s methodology, the Agreement promises that Stout will “consider two

forms of the traditional approaches to valuation, including the Income Approach and the Market

Approach” and will “use the approach or approaches that in [Stout’s] experience and judgment

will provide the most supportable valuation.” (Id. at 2.) Stout also promised that “discounts for

lack of control and for limited marketability will be applied, if, in [Stout’s] judgment, they are

appropriate.” (Id.)

       24.     Section 7 of the Professional Terms states, in relevant part: “We warrant that our

services will be performed with reasonable care in a professional, diligent, and competent manner

and in accordance with our engagement letter.”




                                               -4-
         Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 5 of 19



       25.     Section 13(f) of the Professional Terms states: “All of our respective rights and

duties and all controversies and claims in connection with this engagement will be determined in

accordance with the laws of [the] State of New York.”

       26.     The Stout analysts chiefly responsible for the engagement were Scott Levine, from

Stout’s Virginia office, and El-Tahch.

       27.     On or about November 12, 2013, El-Tahch and Levine submitted to Wilmington a

draft report setting forth Stout’s preliminary analyses and opinions concerning the range of fair-

market values for Constellis’s stock (the “Draft Report”).

       28.     The Draft Report was received by Wilmington representatives in New York,

Delaware, and Arizona.

       29.     Shortly thereafter, El-Tahch and Levine presented Stout’s analyses and opinions in

a conference call with Wilmington representatives in New York, Delaware, and Arizona.

       30.     Following Stout’s presentation, and in reliance on Stout’s advice and opinions,

Wilmington began to negotiate terms for the ESOP’s purchase of Constellis’s stock.

       31.     Though not provided for in the Agreement, Stout directly participated in those

negotiations. Its work in this regard included re-assessing the potential transaction as deal terms

evolved, reviewing deal documents, and providing real-time counsel and advice.

       32.     In the course of providing counsel and advice during negotiations, Stout restated,

endorsed, and elaborated on its analyses and opinions.

       33.     At the conclusion of negotiations, and in reliance on Stout’s advice and opinions,

Wilmington tentatively agreed to terms for the ESOP’s purchase of Constellis’s stock.

       34.     The proposed purchase price fell within the range of fair-market values stated in

the Draft Report.



                                               -5-
           Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 6 of 19



       35.     On or about December 18, 2013, El-Tahch and Levine submitted to Wilmington

Stout’s final valuation (the “Final Report”) and fairness opinion regarding the deal terms to which

Wilmington had tentatively agreed.

       36.     The Final Report and fairness opinion were received by Wilmington representatives

in New York, Delaware, and Arizona.

       37.     Shortly thereafter, El-Tahch and Levine presented Stout’s final opinions and

analyses in a conference call with Wilmington representatives in New York, Delaware, and

Arizona.

       38.     Following Stout’s presentation, and in reliance on Stout’s analyses and opinions,

Wilmington approved the Transaction.

       39.     The Transaction closed on December 20, 2013.

       40.     From the outset of Stout’s engagement, Wilmington acted in reliance on Stout’s

superior expertise, knowledge, and experience; its relationship of trust with Stout; and Stout’s

contractual commitments to use appropriate valuation methodologies (Ex. A at 2), to appropriately

assess control and marketability factors (id.), and to perform its services “with reasonable care in

a professional, diligent, and competent manner” (id., Professional Terms § 7).

       41.     In all of its interactions with Wilmington, Stout knew that it was under a duty to act

and give advice for the benefit of Wilmington, the ESOP, and the ESOP’s beneficiaries.

       42.     Stout intended for Wilmington (and, through Wilmington, the ESOP and the

ESOP’s beneficiaries) to rely upon its opinions and advice.

       43.     Wilmington (and, through Wilmington, the ESOP and the ESOP’s beneficiaries)

did in fact rely on Stout’s opinions and advice, and their reliance was reasonable given Stout’s

superior knowledge and expertise.



                                               -6-
         Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 7 of 19



 II.   The Brundle litigation.

       44.     Many months after the Transaction closed, a former Constellis employee and ESOP

participant named Tim P. Brundle brought an action—Brundle v. Wilmington Trust N.A., No. 15-

cv-01494 (E.D. Va.)—alleging that Wilmington caused the ESOP to enter into a transaction

prohibited under 29 U.S.C. § 1106.

       45.     Wilmington raised the defense available under 29 U.S.C. § 1108(e), which would

apply if, as relevant here, the ESOP paid no more than fair-market value for Constellis’s stock.

       46.     Brundle contended that the ESOP had overpaid for Constellis’s stock.

       47.     Stout, for its part, maintained to Wilmington that its work was appropriate and

reasonable, and that Brundle’s allegations were meritless.

       48.     Wilmington did not suspect, and had no cause to suspect, that Stout’s work was

deficient.

       49.     Wilmington’s position in the Brundle litigation was that Stout’s valuation was

appropriate and the ESOP did not pay more than fair-market value for Constellis’s stock.

       50.     Throughout the Brundle litigation, Stout worked side-by-side with Wilmington to

defend its valuation.

       51.     At trial, Stout’s Aziz El-Tahch testified at length in defense of Stout’s work.

       52.     On March 13, 2017, after conducting a bench trial, the district court issued factual

findings regarding Stout’s valuation work and Wilmington’s performance as trustee.

       53.     Findings made by the Brundle court are set forth below. These findings are binding

on Stout or, in the alternative, Wilmington will establish them at trial.




                                                -7-
           Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 8 of 19



                a. Constellis initiates an ESOP restructuring.

          54.      Constellis was a closely held private-security company. See Brundle, 241 F. Supp.

3d at 614.

          55.      In 2012, a private-equity firm named Vestar Capital Partners (“Vestar”) considered

purchasing Constellis, but the deal fell through. Id. at 614-15.

          56.      In mid-2013, Constellis’s shareholders (the “shareholders”) began exploring the

possibility of forming an ESOP. Id. at 615.

          57.      Constellis retained CSG International (“CSG”), an investment-banking firm, to

advise it on the prospect of forming an ESOP. Id.

          58.      CSG’s proposal provided that stock purchased by the ESOP would be held in trust

and allocated to employees over time. Id. at 614.

          59.      Under CSG’s proposal, the shareholders would sell 90% of their shares to the ESOP

and exchange the remaining 10% for equity-like warrants. These warrants would entitle the

shareholders to buy back equity in Constellis at a designated price, and allow them to appoint a

majority of Constellis’s board of directors. Id. at 615-16.

          60.      In September 2013, Constellis decided to move forward with CSG’s proposal. Id.

at 616.

                b. The ESOP transaction.

          61.      Constellis engaged Wilmington to serve as ESOP trustee. Id.

          62.      To carry out its duties, Wilmington needed a financial advisor, and it chose Stout.

Id. at 617.

          63.      Stout had extensive ESOP experience and had been on Wilmington’s list of

approved financial advisors since 2009. Id.



                                                  -8-
         Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 9 of 19



       64.     As of 2013, Stout had provided valuation and advisory services to every major

institutional ESOP trustee in the United States. Id.

       65.     Stout analyst Scott Levine was a Certified Public Accountant, Accredited in

Business Valuation, a Chartered Financial Analyst, and an Accredited Senior Appraiser. In his 18

years of experience, he had performed roughly 1,500 ESOP valuations. Id.

       66.     Stout analyst Aziz El-Tahch was a Chartered Financial Analyst. In his 12 years of

experience, he had conducted roughly 750 ESOP valuations. Id.

       67.     El-Tahch and Levine produced the Draft Report, dated November 14, 2013, which

concluded that the fair-market value of a single share of Constellis stock, on a controlling-interest

basis, was between $3,865 and $4,600. Id. at 619, 621.

       68.     On November 14, 2013, Stout presented the Draft Report’s analyses and

conclusions to Wilmington. Id. at 621-22.

       69.     After the meeting, and based on Stout’s opinions and analyses, Wilmington, its

counsel, and Stout began to negotiate the terms of the Transaction. Id. at 622.

       70.     By November 22, 2013, Wilmington, its counsel, and Stout had negotiated a per-

share price of $4,235, along with terms concerning financing, control, and retention of

management. Id. at 623-24.

       71.     Stout’s Final Report and fairness opinion concluded that the agreed-upon purchase

price was not greater than fair-market value, and that the terms of the Transaction, taken as a

whole, were fair to the ESOP from a financial point of view. Id. at 625.

       72.     Stout presented its final conclusions and analyses to Wilmington on December 19,

2013. Id.

       73.     Following this presentation, Wilmington approved the purchase of Constellis’s



                                                -9-
        Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 10 of 19



stock. Id.

       74.      The Transaction closed on December 20, 2013. Id.

             c. Damages attributed to Stout’s work.

       75.      The Brundle court found that Stout’s valuation was not consistent with fair-market

value. Id. at 643-44, 646-50.

       76.      The court supported its conclusion by citing specific defects in Stout’s work.

       77.      The Company’s representations and projections:

                a. Stout unreasonably relied on Constellis management’s financial representations

                   and projections despite several red flags that were known or should have been

                   known to Stout at the time. Id. at 636, 646.

                b. First, management would receive a cash bonus of 5% of the total purchase price,

                   which created an incentive for management to inflate the projections provided

                   to Stout. Id. at 636.

                c. Second, management was eligible to receive stock-appreciation rights

                   (“SARs”) that were tied to the Company’s equity value, again giving

                   management an incentive to inflate projections. Id.

                d. Third, an audit regarding $62 million in overbilling had the potential to cause a

                   liquidity crisis at Constellis, and cast doubts on the Company’s record-keeping.

                   Id.

                e. Fourth, much of Constellis’s revenue derived from two contracts. Id. at 637.

                f. Fifth, Constellis had issued multiple sets of projections over the previous year,

                   including inflated projections prepared in relation to the unsuccessful Vestar

                   buyout. Id. at 638. Stout knew of, but withheld from Wilmington, the fact that



                                               - 10 -
 Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 11 of 19



         Constellis issued more aggressive projections for the Vestar transaction to put

         the company in a better light. Id. at 621 n.14. Stout nevertheless used the Vestar

         offer based on these more aggressive projections to support its valuation. Id.

      g. Sixth, Constellis did not adequately explain how or whether two pending

         acquisitions would benefit the Company. Id. at 638.

78.   Risk assessment:

      a. Beta is a measure designed to capture the risk of an industry relative to the risk

         of the market overall. See Brundle v. Wilmington Trust, N.A., 258 F. Supp. 3d

         647, 658 (E.D. Va. 2017).

      b. In performing its valuation, Stout used a beta that would be appropriate for an

         industry that is less risky than the market as a whole, whereas government

         contracting is not less risky than the market as a whole. Id. at 662-63.

      c. Stout also failed to properly account for Constellis’s risk relative to other

         members of its industry. Brundle, 241 F. Supp. 3d at 646-47.

79.   Control premium and discount for lack of control:

      a. The structure of the Transaction meant that the ESOP could not exercise certain

         prerogatives of control over Constellis. Id. at 625-27, 638.

      b. Nevertheless, Stout unreasonably applied a 10% control premium in one of its

         analyses, and failed to apply a lack-of-control discount in the other. Id. at 638-

         39, 647.

80.   Rounding up:

      a. Stout unreasonably rounded up to approximate values. Id. at 639-40, 648.




                                     - 11 -
         Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 12 of 19



               b. For example, in the Draft Report, Stout reported the median per-share value as

                   $4,235, when in fact it was $4,232.50. Id. at 639.

        81.    Stock Appreciation Rights:

               a. The Transaction contemplated that management would receive SARs. Id. at

                   623.

               b. Stout unreasonably failed to deduct the value of the SARs when calculating the

                   Company’s equity value. Id. at 648.

        82.    The Brundle court found that, all told, Stout’s errors caused the ESOP to overpay

for the Constellis stock by $29,773,250. Id. at 648.

        83.    The court’s opinion includes the following table itemizing Stout’s errors and the

corresponding damage to the ESOP:




  Id.

        84.    Wilmington was liable for Stout’s errors, the court held, because it had not

“thoroughly probed the gaps and internal inconsistencies in [Stout’s] report.” Id. at 634.




                                              - 12 -
         Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 13 of 19



III.   Wilmington satisfies the entirety of the Brundle judgment.

       85.      On March 13, 2017, the Brundle court entered judgment against Wilmington in the

amount of $29,773,250 (the “Judgment”). Brundle, ECF No. 297.

       86.      On March 22, 2019, the United States Court of Appeals for the Fourth Circuit

affirmed the district court in all respects. Brundle, 919 F.3d at 788.

       87.      By August 23, 2019, Wilmington had fully satisfied the Judgment. Brundle, ECF

No. 451.

       88.      Stout has not paid any sum toward satisfaction of the Judgment.

                                  FIRST CAUSE OF ACTION
                                  (BREACH OF CONTRACT)

       89.      Wilmington repeats and realleges each of the allegations stated above as if fully set

forth herein.

       90.      Wilmington and Stout formed a contract on October 25, 2013, when Wilmington

executed the Agreement, which had been signed by Stout and Constellis on October 24, 2013.

(Ex. A at 5.)

       91.      The Agreement is valid and enforceable.

       92.      Wilmington and Constellis performed their obligations under the Agreement and

Stout was paid in full.

       93.      Under the Agreement, Stout promised to use appropriate methodologies in reaching

a valuation opinion on which Wilmington could rely in carrying out its duties as trustee. (Id. at 1-

2.) Stout further promised that its services would be “performed with reasonable care in a

professional, diligent, and competent manner.” (Id., Professional Terms § 7.)

       94.      Stout materially breached these and other contractual obligations through various

unreasonable and unjustified failures, including, but not limited to:


                                               - 13 -
         Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 14 of 19



                   a. unreasonably relying on the Company’s financial representations and

                       projections;

                   b. improperly assessing industry and company risks;

                   c. applying a control premium and failing to apply a lack-of-control discount;

                   d. rounding up various figures in its calculations; and

                   e. failing to deduct the value of management’s SARs from the Company’s

                       equity value.

       95.      Stout’s material breaches resulted from a lack of due care and failure to adhere to

reasonable professional standards.

       96.      Stout’s material breaches prevented Wilmington from fulfilling its own obligations

to the ESOP and its beneficiaries.

       97.      Stout’s material breaches caused Wilmington to incur at least $29,773,250 in

reasonably foreseeable damages.

       98.      Specifically, Stout’s breach resulted in the $29,773,250 Brundle Judgment being

entered against Wilmington, and it also caused Wilmington to incur attorneys’ fees to defend

against the claims in the Brundle litigation.

       99.      Wilmington would not have incurred these damages absent Stout’s breaches of the

Agreement.

                                 SECOND CAUSE OF ACTION
                                      (NEGLIGENCE)

       100.     Wilmington repeats and realleges each of the allegations stated above as if fully set

forth herein.




                                                - 14 -
         Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 15 of 19



       101.      Stout’s relationship with Wilmington called for Stout to apply its financial,

valuation, and strategic expertise for the benefit of Wilmington, the ESOP, and the ESOP’s

beneficiaries.

       102.      Stout owed Wilmington a duty of reasonable care and a fiduciary duty.

       103.      Stout also owed duties of care to the ESOP and its beneficiaries because Stout

knew, based on Wilmington’s status as ESOP trustee, that its services were primarily intended to

benefit the ESOP and its beneficiaries.

       104.      Stout intended that, as ESOP trustee, Wilmington (and, through Wilmington, the

ESOP and the ESOP’s beneficiaries) would rely upon Stout’s opinions and advice.

       105.      Wilmington (and, through Wilmington, the ESOP and the ESOP’s beneficiaries)

did in fact rely on Stout’s opinions and advice, and their reliance was reasonable given Stout’s

superior knowledge and expertise.

       106.      Wilmington also trusted Stout to faithfully and competently represent its interests,

and those of the ESOP and the ESOP’s beneficiaries, during the negotiations over the terms of the

Transaction.

       107.      As an ESOP-valuation expert, Stout was obliged to perform its work as would a

reasonably prudent ESOP-valuation professional.

       108.      Stout breached its duties through various unreasonable and unjustified failures,

including, but not limited to:

                    a. unreasonably relying on the Company’s financial representations and

                        projections;

                    b. improperly assessing industry and company risks;

                    c. applying a control premium and failing to apply a lack-of-control discount;



                                                - 15 -
         Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 16 of 19



                    d. rounding up various figures in its calculations; and

                    e. failing to deduct the value of management’s SARs from the Company’s

                        equity value.

       109.      These errors manifested themselves not only in the opinions and analyses that Stout

issued as required by the parties’ Agreement, but also in the advice and counsel that Stout rendered

during negotiations over the Transaction’s terms.

       110.      Stout’s failures cumulatively fell below the level of performance and standard of

care that Stout owed to Wilmington, the ESOP, and the ESOP’s beneficiaries.

       111.      Stout’s material breaches of its duties prevented Wilmington from fulfilling its own

obligations to the ESOP and its beneficiaries.

       112.      Stout’s material breaches caused Wilmington to incur at least $29,773,250 in

reasonably foreseeable damages.

       113.      Specifically, Stout’s breach resulted in the $29,773,250 Brundle Judgment being

entered against Wilmington, and it also caused Wilmington to incur attorneys’ fees to defend

against the claims in the Brundle litigation.

       114.      Wilmington would not have incurred these damages absent Stout’s breaches.

                                   THIRD CAUSE OF ACTION
                                      (CONTRIBUTION)

        115. Wilmington repeats and realleges each of the allegations stated above as if fully set

forth herein.

       116.      Stout owed duties of care, fiduciary duties, and contractual duties to Wilmington.

       117.      Stout also owed contractual duties and duties of care to the ESOP and the ESOP’s

beneficiaries.




                                                 - 16 -
         Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 17 of 19



       118.    Stout intended that, as ESOP trustee, Wilmington (and, through Wilmington, the

ESOP and the ESOP’s beneficiaries) would rely on Stout’s opinions and advice.

       119.    Wilmington (and, through Wilmington, the ESOP and the ESOP’s beneficiaries)

did in fact rely on Stout’s opinions and advice, and their reliance was reasonable given Stout’s

superior knowledge and expertise.

       120.    Wilmington also trusted Stout to faithfully and competently represent its interests,

and those of the ESOP and the ESOP’s beneficiaries, during the negotiations over the terms of the

Transaction.

       121.    As an ESOP-valuation expert, Stout was obliged to perform its work as would a

reasonably prudent ESOP-valuation professional.

       122.    Stout breached its duties through various unreasonable and unjustified failures,

including, but not limited to:

                   a. unreasonably relying on the Company’s financial representations and

                       projections;

                   b. improperly assessing industry and company risks;

                   c. applying a control premium and failing to apply a lack-of-control discount;

                   d. rounding up various figures in its calculations; and

                   e. failing to deduct the value of management’s SARs from the Company’s

                       equity value.

       123.    These errors manifested themselves not only in the opinions and analyses that Stout

issued as required by the parties’ Agreement, but also in the advice and counsel that Stout rendered

during negotiations over the Transaction’s terms.




                                               - 17 -
           Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 18 of 19



          124.    Stout’s failures cumulatively fell below the level of performance and standard of

care that Stout owed to Wilmington, the ESOP, and the ESOP’s beneficiaries.

          125.    Stout’s material breaches of its duties prevented Wilmington from fulfilling its own

obligations to the ESOP and its beneficiaries.

          126.    Wilmington and Stout jointly contributed to the same injury—namely, the ESOP’s

overpayment for Constellis’s stock.

          127.    Wilmington paid greater than its equitable share of the ESOP’s overpayment when

it satisfied the entire Brundle Judgment.

          128.    Stout has not paid any portion of the Judgment.

          129.    Wilmington demands, pursuant to N.Y. C.P.L.R. §§ 1401-1404, that Stout pay its

equitable share of the Judgment.

                                   DEMAND FOR A JURY TRIAL

          130.    On all issues and all causes of action, Wilmington demands a trial by jury.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Wilmington Trust, N.A. respectfully requests the following

relief:

          (a)    On the breach-of-contract cause of action, that the Court enter judgment in favor of

                 Wilmington against Stout in the amount of at least $29,773,250;

          (b)    On the negligence cause of action, that the Court enter judgment in favor of

                 Wilmington against Stout in the amount of at least $29,773,250;

          (c)    On the contribution cause of action, that the Court enter judgment in favor of

                 Wilmington against Stout in an amount to be established at trial (in any event,

                 greater than $500,000) that reflects Stout’s equitable share of the $29,773,250

                 Brundle Judgment;

                                                  - 18 -
       Case 1:20-cv-02505-LLS Document 18 Filed 06/22/20 Page 19 of 19



      (d)   That the Court award pre-judgment interest, costs, and disbursements;

      (e)   That the Court award attorneys’ fees to the extent permitted by law; and

      (f)   That the Court grant such other and further relief as the Court may deem just and

            proper.


Dated: Buffalo, New York
       June 22, 2020
                                                     HODGSON RUSS LLP
                                                     Attorneys for Wilmington Trust, N.A.

                                                     By /s/Daniel C. Oliverio
                                                             Daniel C. Oliverio
                                                             Spencer L. Durland
                                                     The Guaranty Building
                                                     140 Pearl Street, Suite 100
                                                     Buffalo, New York 14202-4040
                                                     Telephone: (716) 856-4000
                                                     doliverio@hodgsonruss.com
                                                     sdurland@hodgsonruss.com




                                            - 19 -
